UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NE YORK

CASE NO. 1:19-cv-06982-LLS

COMMAND ARMS ACCESSORIES, LLC
And CAA INDUSTRIES, LTD.

Plaintiff,
vs.

ME TECHNOLOGY, INC.,

 

 

Defendant.
/
DECLARATION OF Red Rock BT Handels GmbH
1, My name is Tomer Birnbaum, I am the Vice President of Red Rock BT Handels GmbH,

(“Red Rock”), located in Thalheim bei Wels, Austria.

2. Red Rock is now the Distributor for ME Technology, Inc. (“CAA USA”) products in
Europe. For two years (2017-2018), Red Rock was the exclusive distributor for CAA Industries, Ltd.
(“CAA Israel”) products in Europe (Austria, Germany, Switzerland).

3. Beginning in 2018, despite having entered into an exclusive distributorship agreement
with Red Rock, CAA Israel began violating that agreement by selling through a different distributor.

4. Additionally, Red Rock experienced substantial quality issues with CAA Israel’s
products, and particularly with RONI and Micro-RONI conversion kits, as well as rifles. In the year 2018
» Red Rock had to return (approximately 150K USD-dollar value) of defective CAA Israel products.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed on
28/08/2019

—_

ca “Rea Rock BT Handels eke

Tomer Birnbaum Owne&TU69839428 "ito @ren ial, Austr —_

+43-660-190-1197

   

“L_L-

 
   

tom
